 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   SERGEY MKHITARYAN,                                    Case No. 2:20-cv-02348-KJD-VCF
 8                                            Plaintiff,                      ORDER
 9          v.
10   STATE OF NEVADA,
11                                          Defendant.
12          Plaintiff’s Complaint (#4) was filed on December 28, 2020. Federal Rule of Civil
13   Procedure 4(m) requires service of summons and complaint to be made upon a defendant ninety
14   (90) days after the filing of the complaint. The ninety-day time period for effecting service of the
15   summons and complaint upon Defendant expired no later than March 28, 2021. On April 14,
16   2021, the Clerk of the Court ordered Plaintiff to file proof of service of the summons and
17   complaint on Defendant no later than May 14, 2021 and warned Plaintiff that failure to do so
18   could result in the complaint against Defendants being dismissed without prejudice.
19          Plaintiff has neither filed proof of service of the summons and complaint within the time
20   allotted by the Federal Rules of Civil Procedure, nor responded in any manner. Therefore, the
21   action against Defendant is dismissed without prejudice.
22   IT IS SO ORDERED.
23          DATED this 24th day of May 2021.
24
25                                                                ______________________________
                                                                  The Honorable Kent J. Dawson
26                                                                 United States District Judge
27
28
